DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action incorporates Reasons For Allowance.

2.	Applicants claimed amendments filed on 12/21/2021 have been entered.

3.	This application has pending claim(s) 1-3.

4.	Applicants arguments filed on 12/21/2021, with respect to the rejection(s) under
35 U.S.C. 102 have been fully considered and are persuasive. The rejection(s) under
35 U.S.C. 102 have been withdrawn.
REASONS FOR ALLOWANCE
5.	The following is an examiner's statement of reasons for allowance: The instant
invention is related to encoding/decoding an image performing intra prediction using a sample of a reference picture and a recording medium storing a bitstream.

Prior art was found for the claims as follows:
Re. Claim 1, SEO [US Pub. No.: 2017/0201751 A1] discloses:
An image encoding method performed by an image encoding apparatus [encoding method performed by encoder| Fig.1 el coder 170], the method comprising: generating a geometric [Geometric transform matrix is generated based on geometric transform of a reference image |0161];
determining a reference block from a reference picture that is geometrically modified
by the geometric transform matrix [The video coder is configured to determine, in the inter-prediction mode, a modification parameter to modify a reference image, the modification parameter including a scaling parameter and a rotation parameter, and to generate a modified reference image via rotation, based on the rotation parameter, of at least a portion of the reference image and via change, based on the scaling parameter, of at least one of a level of detail (LOD) and a size of the reference image. |0019, 0161-0162]; 
and predicting a current block by referring to the reference block [Predicting a current block using a reference block| Fig. 12, 0019], wherein, the geometric transform information comprises at least one of transfer modification information, size modification information and rotation modification information and is defined based on a geometric modification relation between a current picture and the reference picture [geometric transform parameters include size and rotation data and is used to modify current image based on the reference image |0019, 0161-0162], 
and the generating the geometric transform matrix comprises: when the geometric transform information comprises the transfer modification information [the geometric parameters c, d, e, f, g, and h of the general affine matrix wherein parameters are image modification data |0161], determining movement factors for the geometric transform matrix based on the transfer modification information [motion factors are determined based transform matrix |0161-0162, Claim 1], and when the geometric transform information comprises the size modification information and the rotation modification information, determining zooming and rotation factors [geometric transform parameters include size and rotation data and is used to modify current image based on the reference image |0019, 0161-0162].

6.	Applicant uniquely claimed a distinct feature in the instant invention, which are
not found in the prior art, either singularly or in combination. The feature is “a predicted pixel in the predicted block is generated by determining a reference pixel in the reference picture, the reference pixel is determined based on a current location of the current block and the geometric transform parameters, where a location of the reference pixel is within the reference picture, the reference pixel is used for determination of the predicted pixel, and
when the location the reference pixel is not within the reference picture, a pixel within the
reference picture that is closest to the reference pixel is used for determination of the predicted
pixel.”
This feature is not found or suggested in the prior art.

8.	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of reasons for Allowance.”

9.	Claims 1-3 are allowed.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sathyanarayanan Perungavoor can be reached on 5712727455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOWARD D. BROWN JR
Primary Examiner
Art Unit 2488



/HOWARD D BROWN JR/Examiner, Art Unit 2488